Citation Nr: 0003768	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  97-06 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bursitis of the left hip.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of head trauma with migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1978 to January 
1984.  By rating decision in November 1984, the Muskogee, 
Oklahoma RO denied service connection for arthritis of 
multiple joints.  The veteran was notified of that decision 
by letter dated in December 1984; however, she failed to file 
a timely appeal therefrom and that action became final.   See 
38 C.F.R. §§ 20.302, 20.1103.

In October 1991, the veteran requested that the claim for 
entitlement to service connection for arthritis of multiple 
joints be reopened.  By rating decision in August 1992, the 
Boston, Massachusetts RO again denied service connection for 
arthritis of multiple joints.  The August 1992 rating 
decision also denied service connection for bursitis of the 
left hip and residuals of head trauma with migraine 
headaches.  The veteran was notified of that decision by 
letter dated in September 1992; however, she failed to file a 
timely appeal therefrom and that action became final.  Id.

Recently, the veteran requested that the claims for 
entitlement to service connection for arthritis of multiple 
joints, bursitis of the left hip and residuals of head trauma 
with migraine headaches be reopened.  This matter comes 
before the Board on appeal from an October 1996 rating 
decision by the Roanoke, Virginia RO that determined that no 
new and material evidence had been submitted to reopen claims 
for entitlement to service connection for arthritis of 
multiple joints, entitlement to service connection for 
bursitis of the left hip, and entitlement to service 
connection for residuals of head trauma with migraine 
headaches.

With respect to the claim concerning arthritis, a review of 
the record shows that at a personal hearing in June 1997, the 
proceedings of which have been transcribed, the veteran 
expressly withdrew from appellate status the issue of whether 
new and material evidence has been submitted to reopen a 
claim for entitlement to service connection for arthritis of 
multiple joints.  This is certainly permissible under the 
Board's rules of practice so long as it is done in writing, 
which the veteran did.  (The Board notes that the hearing 
transcript meets the requirement that withdrawal be in 
writing).  38 C.F.R. § 20.204.  Given the veteran's clear 
intent to withdraw as expressed during a June 1997 personal 
hearing, further action by the Board is not appropriate.  
38 U.S.C.A. § 7105(d).

In addition, it is noted that contentions have been advanced 
concerning the issue of service connection for fibromyalgia, 
which was denied by the RO in August 1999.  It does not 
appear that a notice of disagreement has been submitted 
concerning this denial; accordingly, it is not in appellate 
status and is not before the Board at this time.


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for bursitis of the left hip and residuals 
of head trauma with migraine headaches.

It is noted that the United States Court of Appeals for 
Veterans Claims (Court) in Colvin v. Derwinski, 1 Vet. App. 
171, 174 (1991) set forth a test that required that, in order 
to reopen a previously denied claim, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin at 174.  

In holding that the claims had not been reopened, the RO 
clearly relied on the Colvin test, noting in the October 1996 
rating action and the December 1996 statement of the case 
(SOC) the following language:  

To justify a reopening of a claim on the 
basis of new and material evidence, there 
must be a reasonable possibility that the 
new evidence, when viewed in the context 
of all the evidence, both new and old, 
would change the outcome.  There is no 
reasonable possibility that the new 
evidence submitted in connection with the 
current claim would change our previous 
decision.  

The Board notes, however, that in a recent decision, Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
concluded that in the Colvin decision, the Court 
impermissibly ignored the definition of "material evidence" 
adopted by VA (in 38 C.F.R. § 3.156) as a reasonable 
interpretation of an otherwise ambiguous statutory term 
(38 U.S.C.A. § 5108) and, without sufficient justification or 
explanation, rewrote the statute to incorporate the 
definition of materiality from an altogether different 
benefits scheme.  Hence, the Federal Circuit overruled the 
Colvin test for purposes of reopening claims for the award of 
veterans' benefits.

In reaching this conclusion, the Federal Circuit further 
observed that "not only did the [C]ourt's adoption of the 
Colvin test improperly negate the regulation implemented by 
[VA], it may undermine the operation of the veterans' 
benefits system by altering its traditional character, making 
it more difficult for veteran claimants to submit additional 
evidence for Board consideration."  Hodge, supra.

In view of this decision by the Federal Circuit, the 
veteran's application to reopen the previously denied claims 
for service connection for bursitis of the left hip and 
residuals of head trauma with migraine headaches must be 
remanded for a determination as to whether the evidence 
submitted by the veteran is "material" as defined under 
38 C.F.R. § 3.156(a) (1999) rather than under Colvin.  

The Board notes that although the veteran was provided with a 
supplemental statement of the case (SSOC) for the above 
issues in August 1999, the RO adjudicated the claims as 
entitlement to service connection for bursitis of the left 
hip and residuals of head trauma with migraine headaches, 
rather than adjudicating the claims for service connection 
for bursitis of the left hip and residuals of head trauma 
with migraine headaches as attempts to reopen prior final 
disallowed claims.  VA regulations require the agency of 
original jurisdiction to provide the veteran with a SOC or 
SSOC that contains, inter alia, "a summary of the applicable 
laws and regulations, with appropriate citations, and a 
discussion of how such laws and regulations affect the 
determination . . . ."  38 C.F.R. § 19.29.  Because the SSOC 
issued to the veteran in the present appeal did not contain a 
discussion of the standards employed in determining whether a 
claim is to be reopened, remand is required to ensure the 
veteran full procedural due process of law.

The case is consequently REMANDED for the following action:

The RO should readjudicate the 
appellant's claims.  In readjudicating 
the issues of whether the appellant has 
submitted new and material evidence 
sufficient to reopen claims of 
entitlement to service connection for 
bursitis of the left hip and residuals of 
head trauma with migraine headaches, the 
RO should consider whether the evidence 
submitted by the appellant is 
"material" as defined under 38 C.F.R. 
§ 3.156(a) (1999) rather than under 
Colvin.  If any claim is denied, a 
supplemental statement of the case should 
be issued that includes all of the law 
and regulations pertaining to finality.  
The appellant should be given an 
opportunity to respond thereto.

Thereafter, this case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



